 

Exhibit 10.2

 



TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT (this “Agreement”) is made and effective as of
November 8, 2017 (the “Effective Date”) by and between RUNWAY GROWTH CAPITAL
LLC, a Delaware limited liability company (the “Licensor”), and RUNWAY GROWTH
CREDIT FUND INC., a Maryland corporation (“Company”) (each a “party,” and
collectively, the “parties”).



 

RECITALS

 

WHEREAS, Licensor is the owner of the trade name “Runway Growth Credit Fund”
(the “Licensed Mark”) in the United States of America (the “Territory”).

 

WHEREAS, Company is a closed-end management investment fund that has elected to
be regulated as a business development company; and

 

WHEREAS, Company desires to use the Licensed Mark in connection with the
operation of its business, and Licensor is willing to permit Company to use the
Licensed Mark, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE 1

LICENSE GRANT

 

1.1 License. Subject to the terms and conditions of this Agreement, Licensor
hereby grants to Company, and Company hereby accepts from Licensor, a personal,
non-exclusive, royalty-free right and license to use the Licensed Mark solely
and exclusively as an element of Company’s own company name and in connection
with the conduct of its business. Except as provided above, neither Company nor
any affiliate, owner, director, officer, employee or agent thereof shall
otherwise use the Licensed Mark or any derivative thereof without the prior
express written consent of Licensor in its sole and absolute discretion. All
rights not expressly granted to Company hereunder shall remain the exclusive
property of Licensor.

 

1.2 Licensor’s Use. Nothing in this Agreement shall preclude Licensor, its
affiliates or any of their respective successors or assigns from using or
permitting other entities to use the Licensed Mark whether or not such entity
directly or indirectly competes or conflicts with Company’s business in any
manner.

 

ARTICLE 2

OWNERSHIP

 

2.1 Ownership. Company acknowledges and agrees that Licensor is the owner of all
right, title and interest in and to the Licensed Mark, and all such right, title
and interest shall remain with Licensor. Company shall not otherwise contest,
dispute or challenge Licensor’s right, title and interest in and to the Licensed
Mark.

 

2.2 Goodwill. All goodwill and reputation generated by Company’s use of the
Licensed Mark shall inure to the benefit of Licensor. Company shall not by any
act or omission use the Licensed Mark in any manner that disparages or reflects
adversely on Licensor or its business or reputation. Except as expressly
provided herein, neither party may use any trademark or service mark of the
other party without that party’s prior written consent, which consent shall be
given in that party’s sole discretion.

 



 

 

 

ARTICLE 3

COMPLIANCE

 

3.1 Quality Control. To preserve the inherent value of the Licensed Mark,
Company agrees to use reasonable efforts to ensure that it maintains the quality
of the Company’s business and the operation thereof equal to the standards
prevailing in the operation of Licensor’s and Company’s business as of the date
of this Agreement. Company further agrees to use the Licensed Mark in accordance
with such quality standards as may be reasonably established by Licensor and
communicated to Company from time to time in writing, or as may be agreed to by
Licensor and Company from time to time in writing.

 

3.2 Compliance with Laws. Company agrees that the business operated by it in
connection with the Licensed Mark shall comply with all laws, rules, regulations
and requirements of any governmental body in the Territory or elsewhere as may
be applicable to the operation, advertising and promotion of the business, and
shall notify Licensor of any action that must be taken by Company to comply with
such law, rules regulations or requirements.

 

3.3 Notification of Infringement. Each party shall immediately notify the other
party and provide to the other party all relevant background facts upon becoming
aware of (i) any registrations of, or applications for registration of, marks in
the Territory that do or may conflict with any Licensed Mark, and (ii) any
infringements, imitations or illegal use or misuse of the Licensed Mark in the
Territory.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

4.1 Mutual Representations. Each party hereby represents and warrants to the
other party as follows:

 

(a)Due Authorization. Such party is duly formed and in good standing as of the
Effective Date, and the execution, delivery and performance of this Agreement by
such party have been duly authorized by all necessary action on the part of such
party.

 

(b)Due Execution. This Agreement has been duly executed and delivered by such
party and, with due authorization, execution and delivery by the other party,
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms.

 

(c)No Conflict. Such party’s execution, delivery and performance of this
Agreement do not: (i) violate, conflict with or result in the breach of any
provision of the organizational documents of such party; (ii) conflict with or
violate any law or governmental order applicable to such party or any of its
assets, properties or businesses; or (iii) conflict with, result in any breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of any contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which it is a party.

 

2 

 

 

ARTICLE 5

TERM AND TERMINATION

 

5.1 Term. Unless terminated pursuant to its terms, this Agreement shall remain
in effect for so long as Runway Growth Capital LLC, or one of its affiliates,
remains the investment adviser of the Company.

 

5.2 Termination. Licensor may terminate this Agreement without prejudice to any
rights it may have under the provisions of this Agreement, in law, equity or
otherwise, upon sixty (60) days’ written notice received by the Company if: (i)
the Company shall be in breach of any material term or obligation of this
Agreement, and fail to cure such breach within thirty (30) days after receipt of
written notice from Licensor; or (ii) the Company shall commit any act or shall
fail to act in a way that Licensor reasonably believes is likely to materially
harm or adversely affect, in a material way, the goodwill, reputation or
interests of the Licensor.

 

5.3 Upon Termination. Company shall cease and desist from all use of the
Licensed Mark immediately upon the termination or expiration of this Agreement
for any reason. Termination or expiration of this Agreement shall neither
release nor discharge any party from any obligation, debt or liability which
shall have previously accrued and which remains to be performed upon the date of
termination nor prevent a party from pursuing any other remedies at law or in
equity.

 

ARTICLE 6

MISCELLANEOUS

 

6.1 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Neither party may assign, delegate or otherwise transfer this Agreement or any
of its rights or obligations hereunder without the prior written consent of the
other party. No assignment by either party permitted hereunder shall relieve the
applicable party of its obligations under this Agreement. Any assignment by
either party in accordance with the terms of this Agreement shall be pursuant to
a written assignment agreement in which the assignee expressly assumes the
assigning party’s rights and obligations hereunder.

 

6.2 Independent Contractor. Except as expressly provided or authorized in
advance in writing, neither party shall have, or shall represent that it has,
any power, right or authority to bind the other party to any obligation or
liability, or to assume or create any obligation or liability on behalf of the
other party.

 

6.3 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses:

 

If to Licensor:

 

Runway Growth Capital LLC

205 N. Michigan Avenue

Suite 930

Chicago, IL 60601

Tel. No.: (312) 281-6270

Attn: Thomas B. Raterman

 

If to Company:

 

Runway Growth Credit Fund Inc.

205 N. Michigan Avenue

Suite 930

Chicago, IL 60601

Tel. No.: (312) 281-6270

Attn: R. David Spreng

 



3 

 

 

6.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to the
principles of conflicts of law rules. The parties unconditionally and
irrevocably consent to the exclusive jurisdiction of the courts located in the
State of New York and waive any objection with respect thereto, for the purpose
of any action, suit or proceeding arising out of or relating to this Agreement
or the transactions contemplated hereby.

 

6.5 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by all parties hereto.

 

6.6 No Waiver. The failure of either party to enforce at any time for any period
the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.

 

6.7 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

6.8 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

6.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original instrument and all
of which taken together shall constitute one and the same agreement.

 

6.10 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, between the parties with
respect to such subject matter.

 

6.11 Third Party Beneficiaries. Nothing in this Agreement, either express or
implied, is intended to or shall confer upon any third party any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

[Remainder of Page Intentionally Blank]

 

4 

 

 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed as of
the Effective Date by its duly authorized officer.

 

  COMPANY:        

RUNWAY GROWTH CREDIT FUND INC.

              By: /s/ Thomas B. Raterman   Name: Thomas B. Raterman   Title:

Chief Financial Officer and Corporate Secretary 

                    LICENSOR:      

RUNWAY GROWTH CAPITAL LLC 

            By: /s/ R. David Spreng   Name:  R. David Spreng   Title: President

 



[Signature page to BDC license agreement]



 



 

